Mb. Justice Wole
delivered the opinion of the court.
The complaint charged that the Municipality of Mayagiiez was responsible for the negligence of its employees in opening’ the gates of an aqueduct, thus causing a torrent of water in the river Tagiiez and that as a result a child of five years of age was carried away and drowned. The court found that the agents of the defendant were not guilty of any negligence and that the parents of the child were guilty of contributory negligence in allowing it to go so close to the stream not properly attended.
■ We are not satisfied that the negligence could be imputed to the parents of the child, but their conduct might conceivably bring the case within the realm of an inevitable accident.
The appellants, however, fail to convince us that the agents of the appellee were negligent. The discussion is that the waters of the river were suddenly increased due to the acts of the said employees, or perhaps that the gates of the aqueduct were opened at an unexpected moment. The appellee asserts that the evidence does not demonstrate that the gates were opened at an unexpected moment and also denies that there was any violent flow of water in the river Tagiiez. Assuming for the sake of argument, but not deciding, that it was negligence to permit an unusual flow of water into the •river, the evidence of the defendant was to the opposite effect and the court had a right to believe it. The drowning of this child was an unfortunate accident.
The judgment should be affirmed.
*77Mr. Chief Justice del Toro took no part in the decision of this case.